Citation Nr: 0610861	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-24 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  

2.  Entitlement to service connection for a left knee 
disorder, including as secondary to the veteran's service-
connected right knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1979.  

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a left knee 
disorder.  The appeal also arises from a September 2002 
rating decision which denied the veteran's request to reopen 
his claim for service connection for tinnitus.  

The issue of service connection for a left knee disorder is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for tinnitus in a May 
1980 rating decision.  The veteran did not appeal the May 
1980 rating decision.  

2.  The evidence submitted since the May 1980 decision of the 
RO is not cumulative or redundant of evidence already in the 
claims folder and is so significant that it must be 
considered to fairly decide the claim.  The new evidence when 
considered with the evidence as a whole presents a reasonable 
possibility of substantiating the veteran's claim.  

3.  The claims folder contains a diagnosis of acoustic trauma 
in service and the first  diagnosis of tinnitus appears in a 
VA examination report of March 1980.  




CONCLUSIONS OF LAW

1.  The May 1980 rating decision of the RO is final.  
38 C.F.R. §§ 3.104, 19.153 (1979).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).  

3.  Tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen his claim was filed in December 
2001.  Consequently, the new version of § 3.156 applies.  

As the decision of the Board reopens the appellant's claim 
for service connection for tinnitus and grants service 
connection, further review to determine if the requirements 
of VCAA have been met is not required.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the clam sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including other organic 
diseases of the nervous system, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Factual Background and Analysis:  The veteran filed his 
original claims for service connection in January 1980, 
immediately after his retirement from the service in December 
1979.  

The RO denied service connection for tinnitus in a May 1980 
rating decision.  The RO sent the veteran a letter in May 
1980 notifying them of the rating decision.  The veteran did 
not appeal that rating decision.  It therefore became final.  
38 C.F.R. §§ 3.104, 19.153 (1979).  

The evidence in the claims folder in May 1980 included 
service medical records which diagnosed a bilateral 
sensorineural hearing loss.  A VA ear, nose and throat 
examination in March 1980 included diagnoses of tinnitus 
aureum, intermittent; and deafness with sensorineural 
acoustic trauma.  The veteran's history of serving in the Air 
Force for twenty years with considerable exposure to aircraft 
noise was also recorded in the examination report.  

In December 2001, the veteran requested that his claim for 
service connection for tinnitus be reopened.  The evidence 
submitted since May 1980 includes a report of a VA 
examinations and audiological evaluations in July and August 
2002 .  The July 2002 report contains an opinion as to the 
relationship between the veteran's tinnitus and service.  

The VA records from July and August 2002 were not previously 
in the claims folder.  They are new.  They are relevant to 
the issue of service connection as they address the question 
of the etiology of the veteran's tinnitus.  When the evidence 
is considered as a whole, the new evidence presents a 
reasonable possibility of substantiating the veteran's claim.  
38 C.F.R. § 3.156(a)(2005).  The veteran's claim  for service 
connection for tinnitus is reopened.  

Service Connection 

The evidence includes a diagnosis of acoustic trauma by VA in 
March 1980 and a current diagnosis of noise induced 
sensorineural hearing loss.  The regulations provide 
presumptive service connection for organic diseases of the 
nervous system which are diagnosed within one year of 
service, to a degree of 10 percent.  38 C.F.R. §§ 3.307, 
3.309 (2005).  The March 1980 VA ear, nose and throat 
examination includes a diagnosis of tinnitus within three 
months of the veteran's discharge from the service.  As the 
diagnosis was of intermittent tinnitus, not related to a head 
injury, there is some question as to whether it would be 
evaluated as 10 percent disabling in March 1980.  
Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (2005).  

The RO in the May 1980 rating decision denied service 
connection on the basis that it was not diagnosed in service 
or noted in the service medical records.  A careful review of 
the hearing evaluations in service reveals that there was no 
inquiry in service as to any ringing or buzzing in the 
veteran's ears.  The ear, nose and throat consultation report 
from service separation in February 1979 did not address 
whether the veteran had tinnitus.  The Report of Medical 
History filled out by the veteran in July 1979 did not 
include any queries about ringing in the ears.  It only asked 
if the veteran had a history of hearing loss, which he 
checked.  

The opinion of the VA audiologist in the July 2002 
examination report is clearly erroneous.  She stated the 
tinnitus was clearly not related to military noise exposure 
since it began 30 years after discharge.  That is clearly 
erroneous as tinnitus was documented by VA in March 1980.  

The history of noise exposure in service, accompanied by 
diagnosis of acoustic trauma and noise induced hearing loss, 
when combined with diagnosis of tinnitus within three months 
of service separation, supports the grant of service 
connection for tinnitus.  




ORDER

The claim for service connection for tinnitus is reopened.  

Service connection for tinnitus is granted.  


REMAND

Service connection has been granted for a right knee 
disorder.  The veteran is seeking service connection for a 
left knee disorder.  The claims folder includes a copy of a 
private Magnetic Resonance Imaging (MRI) performed in May 
1999 which reveals the veteran has osteoarthritis of the left 
knee, with severe degenerative changes in the mid and 
posterior portions of the medial meniscus.  Service medical 
records do not include any references to left knee 
complaints.  

The veteran has asserted he developed a left knee disorder 
due to his service-connected right knee disorder.  38 C.F.R. 
§ 3.310 (2005).  In the alternative, he has contended it was 
caused by the rigors of his twenty years in service which 
required standing for long periods.  The claims folder 
includes opinions from a VA physician's assistant which was 
co-signed by a VA physician and an opinion from the veteran's 
Doctor of Chiropractic.  The VA opinion indicates the current 
left knee disorder is not causally related to the service-
connected right knee disorder, but does not consider or 
address to what extent the veteran's twenty years of service 
may have played a role in his developing a left knee 
disorder.  The opinion from the Doctor of Chiropractic 
indicates the rigors of service caused the development of the 
current left knee disorder.  The opinions offered by the VA 
medical personnel in July 2002 and November 2003 were based 
only on a review of the December 2000 VA X-rays reports.  
There is no indication that either the VA medical personnel 
or the private Doctor of Chiropractic reviewed the claims 
folder or the veteran's service records.  The veteran should 
be afforded a VA examination by an orthopedist, which should 
include a review of all available medical evidence.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
cite the law and regulations governing nor describe the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The veteran 
must be provided proper notice as set out in Dingess/Hartman.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
his knees.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

2.  VA must provide the veteran proper 
notice of the law and regulations and the 
type of evidence necessary to establish a 
disability rating and/or effective date 
for a left knee disorder as required by 
Dingess/Hartman.  

3.  VA should arrange for the veteran to 
be examined by an orthopedist.  The 
purpose of the examination is to 
determine the etiology of the veteran's 
current left knee disorder.  The claims 
folder should be made available in 
conjunction with the examination.  The 
orthopedist is asked to answer the 
following question:  Is it at least as 
likely as not (50 percent chance) that 
the veteran's current left knee disorder 
is related to service, or is proximately 
due to or the result of his service-
connected residuals of a dislocated right 
patella with degenerative joint disease?  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


